Exhibit 99.1 NEWS RELEASE For Release: Tuesday, April 19, 2011, 3:05 pm Central Time Contact: Howard Root, CEO James Hennen, CFO Vascular Solutions, Inc. (763) 656-4300 VASCULAR SOLUTIONS ANNOUNCES RECORD FIRST QUARTER RESULTS - Net revenue increases 17% to record $21.3 million - EPS increases 35%, not including litigation gain in first quarter of 2010 - $2.8 million in net cash provided by operations - Guidance for the second quarter established at 15% revenue growth and 40% EPS growth over second quarter of 2010 MINNEAPOLIS, MinnesotaVascular Solutions, Inc. (Nasdaq: VASC) today reported financial results for the first quarter ended March 31, 2011.Net revenue for the first quarter was $21.3 million, at the high end of the guidance previously provided by the company and an increase of 17% from the first quarter of 2010.U.S. net revenue increased by 15% while international net revenue increased by 27% from the first quarter of 2010. Net earnings for the first quarter was $1.7 million ($0.10 per diluted share), also at the high end of the company’s guidance, compared to net earnings for the first quarter of 2010 of $3.5 million ($0.21 per diluted share).In the first quarter of 2010 the company recorded a $3.5 million litigation gain ($0.13 per diluted share) as the result of payment received in its litigation with Marine Polymer Technologies, Inc.Excluding the litigation gain, net earnings in the first quarter of 2011 increased by 35% over the first quarter of 2010. Gross margin across all product lines was 65.7% in the first quarter of 2011, down from 66.7% in the first quarter of 2010 but essentially equivalent to the fourth quarter of 2010.Gross margin fluctuates based on variations in the sales mix in the company’s products and markets each quarter, with higher international sales through the company’s independent distributor network in the first quarter the primary reason for the decline in gross margin compared to the prior year.Operating margin increased to 13% in the first quarter compared to 11% in the first quarter of 2010 (excluding the litigation gain), demonstrating a further leveraging of the company’s expenses as sales increase. Commenting on the results, Vascular Solutions’ Chief Executive Officer Howard Root stated:“The first quarter provided continued validation of the success of Vascular Solutions’ business plan and focused execution in driving growth on both the top and the bottom line.With these first quarter results and a full pipeline of internally-generated new products in development, as well as further acquisition and distribution opportunities available to us, we believe that our business strategy will continue to deliver similar or better results for the foreseeable future without any market restrictions or growth ceilings.” First Quarter Net Revenue by Product Line Net sales of catheter products were $12.6 million in the first quarter, an increase of 41% over the first quarter of 2010.“A main reason for the 41% sales growth in catheter products was our GuideLiner® catheter, with $2.1 million in sales in the first quarter, a 240% increase from the first quarter of 2010 and a sequential increase of 18% from the fourth quarter.The GuideLiner is now selling at a rate consistent with our $9 million sales projection for 2011.In addition, sales of our Pronto® catheters increased by 16%, benefiting from initial sales of our new V4 version, while sales of our Micro-Introducer kits increased by 29%.Adding to this organic sales growth, sales of the SmartNeedle® products that we acquired in April 2010 provided an additional $942,000 in catheter product sales in the first quarter, as that acquisition continues to perform as expected,”Mr. Root stated. Net sales of hemostat products (primarily consisting of the D-Stat® Dry, D-Stat Flowable and D-Stat Radial products) were $5.8 million in the first quarter, a decrease of 8% from the first quarter of 2010but essentially unchanged from the fourth quarter of 2010.“We continue to face substantial price competition in the mature hemostat patch market, but our sales force continues to use our D-Stat Dry’s clinical data to maintain our leading market share.With our new Silver version containing an anti-microbial ingredient cleared last week for U.S. sale, and with our new Hunter™ biopsy product launched in Europe and awaiting U.S. regulatory clearance, we expect to be able to grow our hemostat products sales during the remainder of 2011,” commented Mr. Root. Net sales of vein products (primarily consisting of the Vari-Lase® laser console and kits) were $2.7 million in the first quarter, an increase of 2% from the first quarter of 2010.“Sales of our laser console rebounded nicely in the first quarter, while our sales force also effectively maintained our disposable kit customers with our premium products and service in a price competitive market.We still await the conclusion of the patent litigation affecting two of our competitors in the laser field, and we continue to work to maintain our position in the vein market while looking for opportunities to benefit from any competitive removals that could occur as a result of the litigation later in 2011,” commented Mr. Root. Financial Guidance The Company projects net revenue to increase by approximately 15% to between $22.3 million and $22.7 million in the second quarter of 2011.Net earnings are projected to be between $0.11 and $0.13 per fully diluted share, an increase of 40% from a corresponding $0.09 per share in the second quarter of 2010.Included in the net earnings projection for the second quarter of 2011 are $0.6 million in non-cash stock-based compensation and $0.2 million in amortization of intangibles, with an assumed 38% income tax rate.The Company reiterates its guidance for the full year, with net revenue projected to increase by approximately 15% to between $89 million and $91 million, and net income projected to be between $0.50 and $0.54 per fully diluted share, an increase of 45% from a corresponding $0.37 per share not including the litigation gain and income tax benefit recognized in 2010. Conference Call & Webcast Information Vascular Solutions will host a live webcast starting at 3:30 p.m., Central Time today to discuss the information contained in this press release.The live web cast may be accessed on the investor relations portion of the company’s web site at www.vascularsolutions.com.An audio replay of the call will be available until Tuesday, April 26, 2011 by dialing 1-888-203-1112 and entering conference ID# 8351176.A recording of the call will also be archived on the Company’s web site, www.vascularsolutions.com until Tuesday, April 26, 2011.During the conference call the Company may answer one or more questions concerning business and financial developments and trends, the Company’s view on earnings forecasts and new product development and financial matters affecting the Company, some of the responses to which may contain information that has not been previously disclosed. VASCULAR SOLUTIONS, INC. CONDENSED STATEMENTS OF EARNINGS (In thousands, except per share data) Three Months Ended March 31, (unaudited) Revenue: Product revenue $ $ License and collaboration revenue Total revenue Product costs and operating expenses: Cost of goods sold Collaboration expenses - Research and development Clinical and regulatory Sales and marketing General and administrative Litigation - ) Amortization - Operating earnings Interest expense (3
